On or about the fourteenth day of September, 1928, there was presented to appellant bank a forged order purporting to have been drawn by the respondent school district, in the sum of $250, bearing the purported signatures of the chairman and clerk of said school district and the counter signature of the county superintendent of public instruction. Upon the back of said order appeared two indorsements: that of "Bessie Lakey," the payee, a fictitious person, and that of "C. Pond, V.L." The "C. Pond" representing Charlotte Pond, the then county superintendent, and the "V.L.," the initials of one Viola Lowe, who was her assistant at that time. The appellant bank purchased the said forged order and on the twentieth day of September, 1928, presented it, with its indorsement on the back thereof, to the county auditor, who, upon said date, issued a warrant payable to said bank. That thereafter said warrant was paid by the county treasurer, as treasurer of the district, out of the funds of said respondent district. This appeal is from a judgment in favor of the respondent school district for the amount of money so taken.
The complaint, demurrers and motions in this action are similar to those in the case of Common School District No. 27in the County of Twin Falls, State of Idaho, v. Twin FallsNational Bank, a Corporation, filed May 19th, raising identically the same questions and in that connection this case is governed by the decision of this court in the abovementioned case. *Page 716 
The decisive question in this case is whether or not the respondent is estopped and barred from recovery herein by the acts of the various county officials in the acceptance, approval, redemption and payment of the forged order in question, or by its own negligence is guilty of laches in the discovery of the forgery and in giving notice to the appellant bank of the same.
The courts have universally held that a school district is an agency of the state, created by law solely for the operation of a school system for the public benefit and derives all of its powers from statute, being limited to such as are deemed necessary for that purpose. By mandatory statutes it is prescribed in just what manner its funds can be paid out (Secs. 35, 46 (subd. 26), 55 and 69, chap. 215, 1921 Sess. Laws; secs. 905 to 911, inclusive, and secs. 913 to 915, inclusive, C. S. 1919; Common School District No. 27 in the County of Twin FallsState of Idaho, v. Twin Falls National Bank, a Corporation,supra), and the officers of the district and county, designated by law to perform such acts, exercise a public function for which the district receives no private or corporate benefit, and in the performance of such duties they act for the district only in a public and governmental capacity. The rule of law is well established that any acts of negligence, misconduct, mistake or omissions on the part of such officers in the performance of their functions and duties in that respect cannot estop the school district from maintaining an action to recover back money wrongfully taken, and the doctrine is also well settled that no laches can be imputed to a municipal corporation acting, as it is in this case, in a public and governmental capacity. (10 Rawle C. L. 706, 707, 708, secs. 34 and 35; 19 Rawle C. L. 1107, 1108; 24 Rawle C. L. 564, 565, sec. 7; Antinv. Union High School District, 130 Or. 461, 280 P. 664; 66 A.L.R. 1271; Board of Commrs. v. Nelson, 51 Minn. 79, 38 Am. St. 492, 52 N.W. 991, 993; Deer Creek Highway Dist. v. DoumecqHighway Dist., 37 Idaho 601, 218 P. 371; Strickfaden v.Greencreek Highway Dist., 42 Idaho 738, 248 P. 456, *Page 717
49 A.L.R. 1057; Beach on Public Corporations, p. 268, sec. 263; 6 McQuillin, Municipal Corporations, 2d ed., p. 889, sec. 2847;Scibilia v. City of Philadelphia, 279 Pa. 549, 124 A. 273, 32 A.L.R. 981; Miller v. Clarke, 47 R.I. 13, 129 A. 606, 42 A.L.R. 1204; People v. Detroit etc. Co., 228 Mich. 596,200 N.W. 536; Hanson v. Berry  City of Fargo, 54 N.D. 487,209 N.W. 1002, 47 A.L.R. 816; State ex rel. Rayl v. Twin Falls-SalmonRiver Land  Water Co., 30 Idaho 41, 166 P. 220; PhiladelphiaMortgage  Tr. Co. v. City of Omaha, 63 Neb. 280, 93 Am. St. 442, 88 N.W. 523, 525; People v. Brown, 67 Ill. 435; State v.Paul, 113 Kan. 412, 214 P. 425; School Dist. No. 48 v.Rivera, 30 Ariz. 1, 243 P. 609, 45 A.L.R. 762; Freel v.School City of Crawfordsville, 142 Ind. 27, 41 N.E. 312, 37 L.R.A. 301; Wiest v. School Dist. No. 24, 68 Or. 474,137 P. 749, 49 L.R.A., N.S., 1026; Harris v. City of DesMoines, 202 Iowa, 53, 209 N.W. 454, 46 A.L.R. 1429;Consolidated School Dist. v. Wright, 128 Okl. 193,261 P. 953, 56 A.L.R. 152; Howard v. Tacoma School Dist., 88 Wash. 167, Ann. Cas. 1917D, 792, 152 P. 1004.)
Judgment affirmed. Costs to respondent.
Budge, Givens, Varian and McNaughton, JJ., concur.